Citation Nr: 0803055	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California




THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in February and March 2005 at a non-VA facility for 
a nonservice-connected disability. 




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The appellant had active service from May 1966 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination, dated in October 2005, of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in San Francisco, California.  

In April 2006, the veteran withdrew his request for a hearing 
before the Board. 

In June 2007, more than 90 days after the veteran's file was 
transferred to the Board in December 2005, the veteran stated 
that if necessary he would request a hearing.  In October 
2007, the veteran stated that he had not received a response, 
requesting a hearing. 

Under 38 C.F.R. § 20.1304, a request for a personal hearing 
must be received within 90 days following notification of the 
transfer of the record to the Board.  Following the 
expiration of the 90-period, the Board of Veterans' Appeals 
will not accept a request for a personal hearing unless there 
is on motion, showing good cause for the delay, filed at the 
Board.  As a good-cause motion was not filed, the request for 
a personal hearing is referred to the RO without action by 
the Board concerning the request.

Also, in November 2007, the veteran submitted additional 
evidence without a waiver of the right to have the evidence 
initially considered by agency of original jurisdiction, the 
VAMC.  Since the evidence was received more than 90 days 
after the transfer of the record to the Board, the evidence 
referred to the VAMC without action by the Board.  38 C.F.R. 
§ 20.1304.  




FINDINGS OF FACT

1. The veteran received emergent and intensive care treatment 
in February and March 2005 at the Mad River Community 
Hospital, a non-VA medical facility, for a nonservice-
connected disability, for which he incurred catastrophic 
medical expenses.

2. The veteran had insurance coverage that provided partial 
payment for the medical expenses he incurred during the 
hospitalization in February and March 2005 at a non-VA 
medical facility for a nonservice-connected disability. 


CONCLUSION OF LAW

The regulatory criteria for payment or reimbursement of 
medical expenses associated with the hospitalization in 
February and March 2005 at a non-VA facility for a 
nonservice-connected disability have not been met.  38 
U.S.C.A. §§ 1725, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 17.1002 (2007).  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was admitted to the Mad River Community Hospital 
on February 20, 2005, for life-threatening, acute respiratory 
failure secondary to pneumonia, obesity-hypoventilation 
syndrome, and severe chronic obstructive pulmonary disease.  
He required intubation in the emergency room and was 
transferred to the intensive care.  On hospital registration, 
VA was listed as the primary insurance and AARP were listed 
as secondary insurance.  Hospital records disclose that in 
May 2005, a United HealthCare payment of $12,600.00 was 
received. 

In May 2005, a private physician stated that because the 
veteran lived 300 miles from the nearest VA hospital, he 
could not possibly have made it to the hospital. 

In statements in November 2005 and June 2007, the veteran 
stated that coverage with AARP covered only minor medical 
expenses and not the catastrophic medical expenses he 
incurred, totaling over $142,545.00.  He stated that AARP 
covered $12,000 of the hospital expenses and he negotiated a 
settlement with the hospital for the remaining expenses.  

The veteran does not have a service-connected disability. 

Laws and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition in a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

Under 38 U.S.C.A. § 1725, the Veterans Millennium Health Care 
and Benefits Act, to be eligible for reimbursement the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).
38 C.F.R. § 17.1002. 

Analysis  

The claim fails because the veteran had insurance coverage 
under AARP, a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment at a non-VA medical facility for a nonservice-
connected disability for which the veteran incurred 
catastrophic medical expenses.  While it is clear that the 
coverage by AARP did not cover the veteran's catastrophic 
medical expenses, the coverage paid for a portion of the 
medical expenses.  Such coverage albeit inadequate is a bar 
to recovery under 38 U.S.C.A. § 1725.  As the governing law 
and regulations specifically outline under what circumstances 
reimbursement can be paid, and as all the regulatory criteria 
have not been met, the Board has no legal authority to award 
the benefit sought or to consider the veteran's equitable 
arguments.


                                                                    
(The Order follows on the next page.). 





ORDER

Payment or reimbursement for medical expenses incurred at a 
non-VA facility for a nonservice-connected disability in 
February and March 2005 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


